Citation Nr: 1728000	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  08-35 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a separate evaluation for non-genitourinary residuals of prostate cancer, including depressed mood, irritability, fatigue and lack of stamina/energy.


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2011, the Veteran and his spouse testified in support of this claim during a hearing held before the undersigned Veterans Law Judge.

In March 2013, the Board bifurcated the issues of entitlement to an evaluation in excess of 20 percent for genitourinary residuals of prostate cancer, from August 1, 2007, and entitlement to a separate evaluation for non-genitourinary residuals of prostate cancer including depressed mood, irritability, fatigue and lack of stamina/energy.  At that time, the Board granted a 40 percent evaluation for genitourinary residuals of prostate cancer and remanded the issue of entitlement to a separate evaluation for non-genitourinary residuals of prostate cancer.

In November 2016, the Board again remanded the appeal for additional development.


FINDING OF FACT

Non-genitourinary residuals of prostate cancer, including depressed mood, irritability, fatigue and lack of stamina/energy are not shown during this appeal.


CONCLUSION OF LAW

The criteria for establishing a separate disability evaluation for non-genitourinary residuals of prostate cancer, including depressed mood, irritability, fatigue and lack of stamina/energy, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310, Part 4 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify has been met.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the all relevant medical treatment records identified by the Veteran and obtained VA medical opinions on his behalf.  Also, VA afforded the Veteran with a hearing in this matter.  It is noted that, in April 2011, the Board requested a medical expert opinion from the Veterans Health Administration (VHA), which was completed in June 2012.  In August 2012, VA provided the Veteran a copy of the opinion and afforded him the opportunity to submit additional evidence and argument.

It is noted that the Veteran's claim was remanded by the Board for additional development.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.
Accordingly, the Board will address the merits of the claim.

II.  Entitlement to a Separate Evaluation for Non-Genitourinary Residuals of Prostate Cancer

The Veteran seeks a separate evaluation for non-genitourinary residuals of prostate cancer, including depressed mood, irritability, fatigue and lack of stamina/energy.

Legal Considerations

In general, all service-connected disabilities, including those arising from a single disease entity, are rated separately.  38 C.F.R. § 4.25.  See also, Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  In this vein, except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be compensated.  38 C.F.R. § 3.310.

However, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Symptoms alone, without a diagnosed or identifiable underlying malady or condition, are not a disability within the meaning of the applicable legislation.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.

Facts & Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a separate evaluation for non-genitourinary residuals of prostate cancer, including depressed mood, irritability, fatigue and lack of stamina/energy.  The more persuasive evidence of record does not show non-genitourinary residuals of prostate cancer, including depressed mood, irritability, fatigue and lack of stamina/energy.
The Board accepts that the Veteran is competent to report his symptoms, the onset of those symptoms, and treatment.  Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board finds the Veteran is not competent to diagnose himself with having disability as a residual of prostate cancer.  Therefore, to the extent that the Veteran's opines that he has depressed mood, irritability, fatigue and lack of stamina/energy as a residual of prostate cancer, to include treatment, the Board finds that this has no probative value as he lacks the requisite medical expertise to offer a competent opinion in this matter and because the etiology is not susceptible to lay observation, unlike a broken leg.

The Board has reviewed the medical opinions addressing this matter.  The credibility and weight to be attached to medical opinions are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether or not, and the extent to which, the prior clinical records and other evidence were reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

Specifically, the Board has considered the May 2006 VA examination report showing that residuals of the Veteran's prostate cancer included "memory loss, inappropriate behavior, poor social interactions, lack of stamina, weakness or fatigue, and pain."  However, the Board finds that this medical conclusion has diminished probative value as (1) it appears to be predicated on the self-report of the Veteran in the context of describing the impact of his prostate cancer on his occupational functioning; (2) it is not supported by clinical findings obtained on this examination-which was a genitourinary exam, not psychiatric; (3) it does not reference any other clinical findings in the record; and (4) it is bereft of any explanation linking the cited residual symptoms to the Veteran's prostate cancer.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion).

The Board further considered the June 2012 VA medical expert opinion by a urologist that the Veteran's symptoms could be residuals from his prostate cancer.  Specifically, he states that:

[L]ack of stamina, fatigue, and weakness can all be a result of/or exacerbated by poor sleep caused by nocturnal incontinence and nocturnal frequency of urination.  If [the Veteran] has been started on androgen deprivation (I do not have records more recent than June 2010) side effects include depressed mood, irritability, and lack of energy.  Therefore it is reasonable to conclude that symptoms related to fatigue and lack of stamina could be residuals from his prostate cancer treatment.

The Board finds that this opinion has no probative value.  The opinion is wholly speculative since the use of the word "can" also implies "cannot".  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there was a plausible basis for the Board's decision that a disability was not incurred in service where even the medical evidence favorable to the appellant's claim did little more than suggest the possibility that the veteran's illness might have been caused by his wartime radiation exposure).  Moreover, although the opinion theorizes that androgen deprivation for prostate cancer could be responsible for the Veteran's symptoms, the record shows that the Veteran did not undergo this type of therapy and the medical provider of the VHA opinion acknowledged that he did not know whether the Veteran had had this type of therapy.  Notably, a VA medical opinion dated in March 2017 reflects that a review of the record disclosed no androgen deprivation treatment for prostate cancer.

VA medical opinions dated in July 2014 and March 2017 are unfavorable.  Report of VA mental disorders examination dated in July 2014 reflects a diagnosis for "unspecified depressive disorder" with minimal symptoms and partially in remission; it was noted that he had problems with his primary support group and financial stressors.  At this time, the Veteran denied significant depressed mood and his wife noted that he "has pretty good spirits."  The examiner stated that "It appears less likely as not that the Veteran's history of depression is fully attributable to prostate cancer," in view of the current examination findings and medical history to include that the Veteran had depressed mood in 2000 in the context of substance abuse.

Likewise, a March 2017 VA medical opinion by a physician shows that it is less likely than not that the claimed symptoms are related to prostate cancer as there is no underlying diagnosis and the symptoms are reported to be intermittent in nature, based on this provider's review of the July 2014 clinical findings and the claims folder; also, the physician found no indication that the claimed symptoms were attributable to any separate disorder.  The physician explained that the medical evidence actually showed no indication of lack of stamina, significant weakness/fatigue or depressed mood-noting that, on VA examination in June 2014, the Veteran indicated that his mood was "good."  The physician consulted with the mental health provider that completed the 2014 VA examination who explained that, although the Veteran spent a lot time in his room and being alone, this was not itself indicative of any abnormal mental health pathology.  The March 2017 VA medical opinion reflects a comprehensive review and consideration of the pertinent medical history and clinical evidence.

In this case, the Board assigns greater probative value to the July 2014 and March 2017 medical opinions because these were prepared after review of the pertinent medical evidence and they include a rationale for the opinions expressed.  Although the July 2014 VA medical opinion did not address the theory of androgen deprivation therapy (as noted in the Board's prior remand), the Board finds that the opinion is nonetheless probative on the matters addressed therein given that the subsequently developed record shows that the Veteran did not undergo androgen deprivation therapy for prostate cancer.

Also, apart from depressive disorder shown on VA examination dated in July 2014, the Board observes that there is no competent evidence in the record of any diagnosed or identifiable underlying malady or condition to account for the Veteran's complaints/symptoms of irritability, fatigue and lack of stamina/energy.  Thus, the Board finds that these symptoms alone or individually are not a disability within the meaning of the applicable legislation.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  To the extent that he reports that they are attributable to prostate cancer (including treatment), he is not competent to opine on such as he lacks the requisite medical expertise and because it is not susceptible to lay observation.  Jandreau, supra.

With regard to unspecified depressive disorder diagnosed on VA examination in 2014, this has not been attributed to prostate cancer by competent evidence.  To the extent that the 2014 VA examiner commented that neurocognitive impairment "is unable to be rule out at this time," there is no indication that this is attributable to prostate cancer even if present.

Weighing the evidence of record, the Board finds that the preponderance is against the claim.  As the evidence is not roughly in equipoise, there is no doubt to resolve. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Accordingly, the claim is denied.


ORDER

A separate evaluation for non-genitourinary residuals of prostate cancer, including depressed mood, irritability, fatigue and lack of stamina/energy is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


